—Judgment unanimously reversed on the law and facts without costs, judgment granted in favor of claimant on the issue of liability, and new trial granted, in accordance with the following Memorandum: The Court of Claims erred in dismissing claimant’s action on the ground that "claimant ha[d] failed to prove a prima facie case”. Our analysis of the evidence does not support the trial court’s resolution and its conclusion of nonliability on the part of the State (see, Larkin v State of New York, 84 AD2d 438, 443-446). Since the record here is complete, we find that the evidence establishes that the State was negligent in failing properly to supervise and conduct the loading of steel bars onto a trailer and that it breached its duty of care to claimant, who was placed in a position of extreme danger. Claimant’s injuries, caused when the bars fell from a forklift onto his leg and ankle, were a reasonably foreseeable consequence of defendant’s lack of proper supervision. Therefore, we remit the matter to the Court of Claims for a trial on the issue of damages only. (Appeal from Judgment of Court of Claims, Quigley, J.—Negligence.) Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.